








Exhibit 10.1




AMENDED AND RESTATED
RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE EAGLE BULK SHIPPING INC.
2005 STOCK INCENTIVE PLAN

This Amended Agreement amends and restates, as of November 9, 2007, the
Restricted Stock Unit Award Agreement (the “RSU Award Agreement”) dated as of
October 4, 2007 (the “Date of Grant”), by and between Eagle Bulk Shipping Inc.,
a Republic of the Marshall Islands company (the “Company”), and ________________
(the “Participant”).  Capitalized terms not defined herein shall have the
meaning ascribed to them in the Eagle Bulk Shipping Inc., 2005 Stock Incentive
Plan (the “Plan”).  Where the context permits, references to the Company shall
include any successor to the Company.

1.

Grant of Restricted Share Units.  The Company hereby grants to the Participant
___________ restricted stock units (the “RSUs”), subject to all of the terms and
conditions of this RSU Award Agreement and the Plan.

2.

Form of Payment and Vesting.  Each RSU granted hereunder shall represent the
right to receive one (1) share of Common Stock as of the date of vesting, with
such vesting to occur ratably over three (3) years at 33⅓% on each yearly
anniversary of the date of grant, provided that no vesting shall occur after the
termination of the Participant’s employment or service with the Company.

3.

Restrictions.

(a)

The RSUs granted hereunder may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered, and shall be subject to a
risk of forfeiture as described in Section 2 and until any additional
requirements or restrictions contained in this RSU Award Agreement or in the
Plan have been otherwise satisfied, terminated or expressly waived by the
Company in writing.

(b)

Upon the vesting of the RSUs, the shares subject to the RSUs shall be issued
hereunder (provided, that such issuance is otherwise in accordance with federal
and state securities laws) as soon as practicable thereafter, but in any case
within two and one-half months after the taxable year (of the Participant or of
the Company whichever is later) in which such vesting occurred.

4.

Termination of Employment or Service.

(a)

For Cause.  If the Participant has a Termination of Affiliation for Cause, all
of the Participant’s unvested RSUs shall be forfeited as of such date.

(b)

On Account of Death or Disability.  If the Participant has a Termination of
Affiliation on account of death or Disability, then the Participant’s unvested
RSUs shall vest and the shares subject to such RSUs shall be issued hereunder
(provided, that such issuance is otherwise in accordance with federal and state
securities laws) as soon as











--------------------------------------------------------------------------------










practicable thereafter, but in any case within two and one-half months after the
taxable year (of the Participant or of the Company whichever is later) in which
such termination occurred.

(c)

Any Other Reason.  Except as provided in Section 5 below, if the Participant has
a Termination of Affiliation for any reason other than for Cause, death, or
Disability, then the Participant’s unvested RSUs, shall be forfeited as of such
date.

5.

Termination Following Change in Control.

(a)

If the Participant has a Termination of Affiliation as a result of termination
of employment by the Company without Cause, or by the Participant for Good
Reason (as defined below) within 24 months following a Change in Control, then
the Participant’s unvested RSUs shall vest and the shares subject to such RSUs
shall be issued hereunder (provided, that such issuance is otherwise in
accordance with federal and state securities laws) as soon as practicable
thereafter, but in any case within two and one-half months after the taxable
year (of the Participant or of the Company, whichever is later) in which such
termination occurs.

(b)

For purposes of the foregoing, “Good Reason” means one or more of the following:
(i) a material diminution in the Participant’s compensation; (ii) a material
diminution in the Participant’s authority, duties, or responsibilities; (iii) a
requirement that the Participant report to a corporate officer or employee
instead of reporting directly to a board of directors of a publicly traded
corporation; (iv) a material diminution in the budget over which the Participant
retains authority; (v) a material change in the geographic location at which the
Participant must perform the services; or (vi) any other action or inaction that
constitutes a material breach of the terms of the Participant’s employment
agreement.  The Participant shall provide notice of the existence of the Good
Reason condition within 90 days of the date he learns of the condition, and the
Company shall have a period of 30 days during which it may remedy the condition,
and in case of full remedy such condition shall not be deemed to constitute Good
Reason hereunder.

6.

Voting; Dividend Equivalents.  The Participant shall have no rights of a
shareholder (including the right to distributions or dividends) until shares of
Common Stock are issued pursuant to the terms of this RSU Award Agreement;
provided, however, that the Participant shall receive payment of dividend
equivalents with respect to the number of shares of Common Stock  subject to the
RSUs then held by him, to be paid in the same form as, and as soon as
practicable following the same date as (but in any case within two and one-half
months after the taxable year (of the Participant or of the Company whichever is
later) in which such dividend is declared) the dividend is paid to holders of
shares of Common Stock.  Notwithstanding the foregoing, if the Participant has a
Termination of Affiliation and some or all of his RSUs are forfeited in
connection with said Termination of Affiliation, the Participant shall repay to
the Company the amount of any dividend equivalents previously paid to him in
respect to such forfeited RSUs and shall retain any dividend equivalents
previously paid to him in respect of any RSUs which were vested as of said
Termination of Affiliation.

7.

RSU Award Agreement Subject to Plan.  This RSU Award Agreement is made pursuant
to all of the provisions of the Plan, which is incorporated herein by this
reference,











--------------------------------------------------------------------------------










and is intended, and shall be interpreted in a manner, to comply therewith.  In
the event of any conflict between the provisions of this RSU Award Agreement and
the provisions of the Plan, the provisions of the Plan shall govern.

8.

No Rights to Continuation of Employment.  Nothing in the Plan or this RSU Award
Agreement shall confer upon Participant any right to continue in the employ of
the Company or any Subsidiary thereof or shall interfere with or restrict the
right of the Company or its shareholders (or of a Subsidiary or its
shareholders, as the case may be) to terminate Participant’s employment any time
for any reason whatsoever, with or without cause.

9.

Tax Withholding.  The Company shall be entitled to require a cash payment by or
on behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required by federal, state or local tax law to be
withheld or to satisfy any applicable payroll deductions with respect to the
payment of any RSU.  

10.

Excise Tax Gross-Up.  If any of the payments or benefits received or to be
received by the Participant (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement (all such payments and benefits,
excluding the Gross-Up Payment, being hereinafter referred to as the “Total
Payments”)) will be subject to any excise tax imposed under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Excise Tax”), the Company shall
pay to the Participant an additional amount (the “Gross Up Payment”) such that
the net amount retained by Employee, after deduction of any Excise Tax on the
Total Payments and any federal, state and local income and employment taxes and
Excise Tax upon the Gross-Up Payment, and after taking into account the phase
out of itemized deductions and personal exemptions attributable to the Gross-Up
Payment, shall be equal to the Total Payments.

11.

Section 409A Compliance.  Notwithstanding anything to the contrary contained in
this RSU Award Agreement, to the extent that the Board determines that the Plan
or the RSU is subject to Section 409A of the Code and fails to comply with the
requirements of Section 409A of the Code, the Board reserves the right (without
any obligation to do so) to amend or terminate the Plan and/or amend,
restructure, terminate or replace the RSU in order to cause the RSU to either
not be subject to Section 409A of the Code or to comply with the applicable
provisions of such section.

12.

Governing Law.  This RSU Award Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choices of laws, of the State of New York
applicable to agreements made and to be performed wholly within the State of New
York.

13.

RSU Award Agreement Binding on Successors.  The terms of this RSU Award
Agreement shall be binding upon Participant and upon Participant’s heirs,
executors, administrators, personal representatives, transferees, assignees and
successors in interest, and upon the Company and its successors and assignees,
subject to the terms of the Plan.

14.

No Assignment.  Notwithstanding anything to the contrary in this RSU Award
Agreement, neither this RSU Award Agreement nor any rights granted herein shall
be assignable by Participant.











--------------------------------------------------------------------------------










15.

Necessary Acts.  Participant hereby agrees to perform all acts, and to execute
and deliver any documents that may be reasonably necessary to carry out the
provisions of this RSU Award Agreement, including but not limited to all acts
and documents related to compliance with federal and/or state securities and/or
tax laws.

16.

Entire RSU Award Agreement.  This RSU Award Agreement and the Plan contain the
entire agreement and understanding among the parties as to the subject matter
hereof.

17.

Headings.  Headings are used solely for the convenience of the parties and shall
not be deemed to be a limitation upon or descriptive of the contents of any such
Section.

18.

Counterparts.  This RSU Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

19.

Amendment.  No amendment or modification hereof shall be valid unless it shall
be in writing and signed by all parties hereto.

IN WITNESS WHEREOF, the parties hereto have executed this RSU Award Agreement as
of the date set forth above.

[Company Signature]

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing RSU Award Agreement.

[Participant Signature]


















